IN THE SUPREME COURT OF THE STATE OF DELAWARE


JACK MORRIS,*                              §
                                           §       No. 362, 2016
       Defendant Below-                    §
       Appellant,                          §
                                           §       Court Below:
              v.                           §       Family Court of the
                                           §       State of Delaware,
STATE OF DELAWARE,                         §       in and for New Castle County
                                           §
       Plaintiff Below-                    §       C.A. No. 1604006430
       Appellee.                           §

                             Submitted:    February 22, 2017
                             Decided:      February 23, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER

       This 23rd day of February 2017, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of the

Family Court’s bench decision of June 6, 2016. On appeal, Morris has pressed several

issues not fairly raised below that are waived, absent plain error, which does not exist.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

hereby AFFIRMED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                                  Justice



*
 By Order dated July 14, 2016, the Court assigned pseudonyms to the parties pursuant to Del.
Supr. Ct. R. 7(d).